Case 0:20-cv-60677-BB Document 9 Entered on FLSD Docket 04/29/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-60677-BLOOM/Reid

 PETER DAVIS,

        Plaintiff,

 v.

 SHERIFF GREGORY TONY, et al.,

       Defendants.
 ________________________________/

                      ORDER ON MOTION FOR RECONSIDERATION

        THIS CAUSE is before the Court upon pro se Plaintiff’s Motion for Reconsideration, ECF

 No. [8] (“Motion”). The Court has carefully considered the Motion, the record in this case and the

 applicable law, and is otherwise fully advised. For the reasons that follow, the Motion is denied.

        A motion for reconsideration requests that the Court grant “an extraordinary remedy to be

 employed sparingly.” Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1370

 (S.D. Fla. 2002). A party may not use a motion for reconsideration to “relitigate old matters, raise

 argument or present evidence that could have been raised prior to the entry of judgment.”

 Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (quoting Michael Linet, Inc.

 v. Vill. of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005)). “This prohibition includes new

 arguments that were ‘previously available, but not pressed.’” Id. (quoting Stone v. Wall, 135 F.3d

 1438, 1442 (11th Cir. 1998) (per curiam)).

        Within this framework, however, a court may grant reconsideration when there is (1) an

 intervening change in controlling law, (2) the availability of new evidence, or (3) the need to

 correct clear error or prevent manifest injustice. Hood v. Perdue, 300 F. App’x. 699, 700 (11th
Case 0:20-cv-60677-BB Document 9 Entered on FLSD Docket 04/29/2020 Page 2 of 3
                                                              Case No. 20-cv-60677-BLOOM/Reid


 Cir. 2008). Thus, a motion to reconsider is “appropriate where, for example, the Court has patently

 misunderstood a party, or has made a decision outside the adversarial issues presented to the Court

 by the parties, or has made an error not of reasoning but of apprehension.” Kapila v. Grant

 Thornton, LLP, No. 14-61194-CIV, 2017 WL 3638199, at *1 (S.D. Fla. Aug. 23, 2017) (quoting

 Z.K. Marine Inc. v. M/V Archigetis, 808 F. Supp. 1561, 1563 (S.D. Fla. 1992) (internal quotation

 marks omitted). A motion for reconsideration “is not an opportunity for the moving party . . . to

 instruct the court on how the court ‘could have done it better’ the first time.” Hood, 300 F. App’x

 at 700 (citation omitted).

        In the Motion, Plaintiff appears to be requesting that the Court reconsider its dismissal of

 Plaintiff’s Complaint. See ECF No. [6] (“Order”). However, the Motion fails to address any of the

 three potential grounds justifying reconsideration and therefore fails to set forth any ground

 warranting reconsideration. The Court afforded Plaintiff the opportunity to file an amended

 complaint and provided guidance with respect to the requirements for filing the amended

 complaint. Plaintiff has filed an Amended Complaint, ECF No. [7], which the Court will properly

 evaluate pursuant to 28 U.S.C. § 1915A and the Order’s requirements once Plaintiff either

 requests, and is granted permission to, proceed in forma pauperis, or pays the applicable filing fee.

        To the extent that Plaintiff is requesting reconsideration of the denial of his motion to

 proceed in forma pauperis, as the Court noted in the Order, Plaintiff failed to attach the necessary

 six-month account statement. The instant Motion does not address the deficiency. Thus, if Plaintiff

 intends to request leave to proceed in forma pauperis, he must file a new motion including the

 necessary information and six-month account statement, as required by statute. See 28 U.S.C.

 § 1915(a)(2). Otherwise, Plaintiff must pay the applicable filing fee.




                                                  2
Case 0:20-cv-60677-BB Document 9 Entered on FLSD Docket 04/29/2020 Page 3 of 3
                                                                Case No. 20-cv-60677-BLOOM/Reid


         Accordingly, Plaintiff’s Motion, ECF No. [8], is DENIED. Plaintiff may file a new motion

 to proceed in forma pauperis, or pay the applicable filing fee, no later than May 14, 2020.

 Plaintiff is cautioned that the failure to do so will result in dismissal of this case without prejudice

 and without further notice.

         DONE AND ORDERED in Chambers at Miami, Florida, on April 29, 2020.




                                                            _________________________________
                                                            BETH BLOOM
                                                            UNITED STATES DISTRICT JUDGE
 Copies to:

 Peter Davis, pro se
 381701573
 Paul Rein Detention Facility D7
 P.O. Box 407003
 Fort Lauderdale, FL 33360




                                                    3
